 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmerson Electric Co. and Gary S. Minard. Case 14-CA-13030August 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn March 20, 1980, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Emerson Elec-tric Co., St. Louis, Missouri, its officers, agents,successors, and assigns, shall take the action setforth in said recomended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discourage membership in In-ternational Union of Electrical Workers, Local1102, AFL-CIO, or any other labor organiza-251 NLRB No. 50tion, by discriminatorily laying off any of ouremployees because they have engaged in unionor other protected concerted activities, or inany like or related manner discriminate againstour employees with respect to their hire ortenure of employment or any term or condi-tion of employment.WE WILL NOT tell our employees that theyare being laid off in order to retaliate againstemployees for engaging in union or other con-certed activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of thier Section 7 rightsunder the Act.WE WILL make whole employee Joseph M.Barnett for any loss of earnings he may havesuffered as a result of our unlawful action onOctober 1, 1979, with interest.EMERSON ELECTRIC CO.DECISIONFRANK H. ITKIN, Administrative Law Judge: Anunfair labor practice charge was filed in this case on Oc-tober 2 and a complaint issued on November 2, 1979. Ahearing was conducted in St. Louis, Missouri, on De-cember 18, 1979. General Counsel alleges that Respond-ent Emerson Electric Co. violated Section 8(a)(1) and (3)of the National Labor Relations Act, as amended, bylaying off employee Joseph M. Barnett for a portion ofhis scheduled shift on October 1, 1979, in order to retali-ate against employees for engaging in protected concert-ed and union activities and, further, by making certaincoercive statements to employees concerning this inci-dent on the same day. Respondent denies that it has vio-lated the Act as alleged.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the briefsfiled by counsel, I make the following findings of factand conclusions of law:FINDINGS OF FACTRespondent Emerson Electric Co. is admittedly an em-ployer engaged in commerce as alleged. InternationalUnion of Electrical Workers, Local 1102, AFL-CIO, isadmittedly a labor organization as alleged. Respondentand the Union are parties to a collective-bargainingagreement, which provides (G.C. Exh. 2, pp. 7-8):Straight time hourly rated employees temporarilyassigned to a job classification higher than theirown shall receive the rate established in the BaseRate Manual for the time actually worked in thisclassification. xAlso see G.C. Exhs. 4 and 5, portions of the Employer's Base RateManual and Job Description Manual. EMERSON ELECTRIC CO.297The collective-bargaining agreement also includes agrievance procedure (pp. 41-47).It was stipulated that John M. Barnett-an employeecovered by the above collective-bargaining agreementworking as a numerical control machine department op-erator on the Employer's midnight to 7 a.m. shift-wassent home early on the morning of October 1, and there-by lost 2.3 hours of work or about $14. We are solelyconcerned here with the conduct of and statements madeby management in sending Barnett home early on Octo-ber 1. The pertinent evidence is summarized below.Edward Volner, employed by the Company in its nu-merical control department, worked the midnight shifton October 1. He recalled the following incident:Well, about 1:30 or quarter to 2 in the morning, mymachine malfunctioned, it wasn't pumping any oil atthe present time, so I went to my supervisor [VictorJoellenbeck] and I told him what was going on. Hecame over and told me, "what do you think couldbe the problem?" and I said that I didn't know. Hesaid he would bring me a filter over and we wouldsee what happened then, and he left. Then about 5or 10 minutes later he came back and said, "Ed,here's a filter, put it in, it might work."Volner asked his job steward Gary Minard, the ChargingParty here, "[D]o I have to change this filter?" Minardsaid, "Yes." Volner took about 45 minutes to change thefilter. Later, Volner asked Supervisor Joellenbeck "aboutthe maintenance" rate pay for changing the filter.2Joel-lenbeck replied that Volner "would have to see" generalforeman Williard Darnell.Thereafter, as Volner further testified:Darnell and Joellenbeck were coming down theaisle to Gary Minard's machine ...I went upthere to the machine and was going to ask aboutmy maintenance pay, and I was about 5 feet awayfrom the machine, and I heard Darnell tell Minard,"If you are going to be horse shit about the wholething, I am going to send the lowest man home inthe department."[Darnell] turned around and told Joellenbeck tosend the lowest man home. I went back to my ma-chine and then Vic came down and went across theaisle and was talking to Joe Barnett. I didn't hearwhat was going on. About 10 or 15 minutes later,he came over to my machine again and said, "Ed,take the new filter out and put the old filter backin."Volner stated to Joellenbeck, "my machine is runninggood, why shut it down?" Joellenbeck replied: "Gary isgiving me hell about the maintenance pay, so we aregoing to shut it down and send the lowest man home."2 The difference in houri) rate between Volner's job classlfication anda maintenance employee is about $1.20 There are no maintenance em-ployees working on the midnight shiftVolner "shut the machine down, changed the filter back,took the new one out and put the old one back in ... ."Gary Minard, employed by the Company in its nu-merical control department and shop steward for theUnion, recalled that during the morning of October 1:Edward Volner told me he was told by foremanJoellenbeck to change the filter ...he asked me ifhe was required to do that, and I told him yesMinard also "told [Volner] ...the Company is requiredto pay [him] a higher rate of pay because it's a mainte-nance job." Later, Minard "walked over and mentionedto foreman Joellenbeck, or asked him, if employeeVolner was going to be paid maintenance pay," Joellen-beck replied that he would "check with" Foreman Dar-nell. Later, Minard again asked Joellenbeck about "themaintenance pay." Subsequently, as Minard further re-called:[F]oreman Darnell and foreman Joellenbeck walkedup to the machine where I was .... ForemanDarnell told me, since you are being so harsh, I'mgoing to be harsh too. He said to foreman Joellen-beck, find out the low seniority operator and sendhim home.Employee Barnett was then sent home before the sched-uled end of his shift. Minard claimed: "[l]n my approxi-mately 5-1/2 years that I have been there and have beenin the nc department, I have never seen any nc operatorsent home. They are generally reassigned to another de-partment." Joseph Barnett related the events occurring during themidnight shift on October 1, in part as follows:...at approximately 4 o'clock Vic Joellenbeck, hecame up to the machine to me where I was work-ing. And there was another operator with me, JohnAdamek. And he asked me if I was the low man inseniority. I says, "Yes." He says, "Well, I am goingto send you home." I said, "all right, but I wouldlike to stay longer because I have to catch a bus togo home." I had no other way home. He says, "Allright, I will check" and he left. Oh, about 15 min-utes later, about 4:15, he comes back to my ma-chine. He says, "You will have to go home now." I:' Robert Meek, also employed by the Company in its numerical con-trol department, worked with Volner on October I Meek recalled thatDarnell had stated in his presence: "If the Union could get horse shit, hecould get horse shit too"-"He [Darnell] was going to send the lowestseniority man home." Meek could remember no other worker who was"ever sent home" because of "lack of work." And. John Hazard, em-ployed bh the Company as a porter on the midnight shift, similarlyclaimed that "no operators" without work were not "sent home --"hehave them sweeping floors, washing walls." Further. David Ashton, an-other nc operator on the midnight shift, recalled that on Octlober 1:[SIhortly after V:e came back from our break, Darnell ho is thegeneral foreman on that shift approached Gary Minard and statedthat if Gary Minard was going to be horse shit about this deal, thathe can be horsc shit too, and send the low nll home i oiur depart-mcillEMERSON ELECTRIC CO. 297 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid, "All right," and went to see Bob Darnell. Heis the general foreman.And I asked him, I says, "Bob [Darnell], how comeI have to go home?" He says, "It's over a unionproblem concerning maintenance." I says, "I don'tunderstand." So he explained it to me that GaryMinard had filed a grievance concerning mainte-nance and that he didn't think that was right. Hesays as long as Gary Minard was shop steward hewas getting dirty and he was going to get dirty,too. I says, "Well, I hope this don't get to be ahabit." He didn't give me no reply and just walkedaway. I went and clocked out which was about 4:25a.m.General Foreman Williard Darnell testified that onOctober I:Vic Joellenbeck came to me and told me there wasa problem; that "Minard raised a complaint abouthaving a man install a coolant filter .. ."; that "Victold Gary that he didn't think he could pay mainte-nance pay" and that I [Darnell] told him [Minard]that in my opinion that if we just shut the machinedown, put it back to ground zero or inoperable po-sition, and move the operator to another machine,and send the lowest man home, was the only thingI could see to do. And I told him that he was beinghorse shit in disregarding past practice and if hecontinued to be horse shit and disregarding this, andhe would make me appear horse shit by having tosend a man home, because we have no place to useanother man.Darnell denied, inter alia, taking this action "becauseMinard indicated he was going to file a grievance", ormaking related statements to employees as alleged. Dar-nell also denied, inter alia, "ever [telling] Mr. Minard orMr. Volner that if they were going to be horse shit [hewas] going to send the junior man home." Darnellclaimed that "I had no more other jobs to assign [Bar-nett] to" on October 1.Foreman Victor Joellenbeck recalled the incident onOctober 1. Minard had "asked if Ed Volner was going tobe paid maintenance pay for changing the filter, and[Joellenbeck] said no." Joellenbeck consulted with Dar-nell. Darnell later spoke with Minard. Minard insistedthat Volner was entitled to maintenance pay. Accordingto Joellenbeck:Bob Darnell said, "Gary, you are being horse shit inthis thing. You are going to cause me to appearhorse shit because I am going to send a man homefor lack of anything for him to do."Joellenbeck later told Barnett, while sending him home"due to the lack of work":I [Joellenbeck] was sorry that he happened to getcaught up in this, but I just didn't have anything forhim to do any longer.Joellenbeck denied, inter a/lia, telling Barnett that "hewas being sent home because Minard had protested therate of pay ...[or] had threatened to file a grievance".I credit the testimony of Volner, Minard, Barnett,Meek, Hazard, and Ashton as quoted and summarizedabove. Their testimony is in significant part mutuallycorroborative. Further, their testimony is substantiated inpart by the testimony of Darnell and Joellenbeck. Rely-ing also upon demeanor, I am persuaded here that Dar-nell and Joellenbeck engaged in the conduct, and madethe statements attributed to them by Volner, Minard,Meek, Ashton, and Barnett, as quoted and recited above.In sum, I find and conclude here that Darnell, angered atthe efforts of Volner and Minard to press the contractclaim for maintenance pay, retaliated by sending employ-ee Barnett home before the end of his shift. I do notcredit the assertions of Darnell and Joellenbeck to theeffect that they did not make the above statements attrib-uted to them, or that there was in fact no work for Bar-nett.DiscussionSection 7 of the National Labor Relations Act, asamended, provides that employees "shall have the rightto self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining or othermutual aid or protection ...." Section 8(a)(l) of theAct makes it an unfair labor practice for an employer "tointerfere with, restrain, or coerce employees in the exer-cise of the rights guaranteed in section 7." Section 8(a)(3)of the Act in turn bars employer "discrimination inregard to hire or tenure of employment or any term orcondition of employment to encourage or discouragemembership in any labor organization...." The presen-tation by employees of a grievance pursuant to the termsof a collective-bargaining agreement comes within theprotection of Section 7 of the Act. As stated in N.L.R.B.v. The Halsey W. Taylor Company, 342 F.2d 406, 408 (6thCir. 1965):We are not concerned in this case with the merit orlack of merit of [the employee's] grievance. But it isclear that Sec. 7 protects his right to utter it as amatter of concerted activity with other employeesfor mutual aid.And, as explained in N.L.R.B. v. Interboro Contractors,Inc., 388 F.2d 495, 500 (2d Cir. 1967):...the Board need not find the complaints to bemeritorious in order to hold the activity protected,but the fact that the complaints were apparentlyreasonable does support the conclusion that theywere made for legitimate union purposes and werenot fabricated for personal motives.Cf. Aro, Inc. v. N.L.R.B., 596 F.2d 713, 716-718 (6th Cir.1979).The credited evidence of record here, as recited supra,makes it clear that Union steward Minard and employee EMERSON ELECTRIC CO.299Volner were attempting to assert in good faith a griev-ance or claim under the Union's collective-bargainingagreement. Management, in retaliation, caused a machineto be closed down, and sent an employee home beforethe scheduled end of his shift. Management made clearto its employees that it was taking such action because ofthe grievance or claim made by Minard. Thus, as Volnerrecalled, Minard was told by foreman Darnell, "If youare going to be horse shit about the whole thing, I amgoing to send the lowest man home in the department."Employee Meek recalled that Darnell stated: "If theUnion could get horse shit, he could get horse shit too."And, employee Ashton recalled that Darnell stated: "ifGary Minard was going to be horse shit about this deal,he can be horse shit too." Further, employee Barnett waslater told by Darnell "that Gary Minard has filed agrievance concerning maintenance" and "as long asGary Minard," the Union's shop steward, "was gettingdirty he was going to get dirty too." Such conduct andstatements, made in retaliation against employees becauseemployees have filed grievances or pressed claims undertheir union contract, tend to discourage employee Sec-tion 7 rights, and union activities in violation of Section8(a)(l) and (3) of the Act.4CONCLUSIONS OF LAW1. Respondent is an employer engaged in commerce aswithin the meaning of Section 2(6) of the Act.2. Local 1102 is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(3) and (1) of theAct by laying off employee Joseph M. Barnett for a por-tion of his scheduled shift on October 1, 1979, in orderto retaliate against employees for engaging in union andprotected concerted activities; and by telling its employ-ees on this same day that it was taking such action inorder to retaliate against them for engaging in union andprotected concerted activities.4. The unfair labor practices found above affect com-merce as alleged.REMEDYRespondent will be directed to cease and desist fromengaging in such conduct, like or related conduct, andpost the attached notice. Respondent will also be direct-ed to make whole employee Joseph M. Barnett for anyloss of earnings he may have suffered by reason of Re-spondent's unlawful action, by making payment to himof the sum of money which he normally would haveearned during his lay off on October 1, 1979, as foundsupra, less net earnings during such period, with backpayand interest thereon, to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 2894 Counsel for Respondent argues (p. 21) that the "alleged violationsare insubstantial, and do not warrant a Board remedy," citing US. PostalService, 242 NLRB 228 (1979). 1 am. of course, bound by the rationale ofthe Board majority in US. Poslal Service. supra(1950), and Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962). Further, Respondent will preserveand make available to the Board, upon request, all pay-roll records and reports, and all other records necessaryand useful to determine the amount of backpay dueunder the terms of this Decision.ORDER5Upon the foregoing findings of fact, and conclusions oflaw, and the entire record of the case, the Respondent,Emerson Electric Co., St. Louis Missouri, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in International Union ofElectrical Workers, Local 1102, AFL-CIO, or any otherlabor organization, by discriminatorily laying off any ofits employees because they have engaged in union orprotected concerted activities, or in any like or relatedmanner discriminating against them with respect to theirhire or tenure of employment or any term or conditionof employment.(b) Telling its employees that it is laying them off inorder to retaliate against employees for engaging inunion or protected concerted activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirSection 7 rights.2. Take the following affirmative action:(a) Make whole employee Joseph M. Barnett for anyloss of earnings, in the manner set forth above in theSection entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records, as setforth in this Order.(c) Post at its facilities in St. Louis, Missouri, copies ofthe notice attached hereto as "Appendix."6Copies ofsaid notice, on forms provided by the Regional Directorfor Region 14, shall, after being duly signed by Respond-ent, be posted immediately upon receipt thereof, in con-spicuous places, and be maintained for 60 consecutivedays. Reasonable steps shall be taken to insure that no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions. and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposesa In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bhOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "EMERSON ELECTRIC CO 299